DETAILED ACTION
	This Final office action is in response to Applicant’s amendment filed March 10, 2022.  Applicant’s March 10th amendment amended independent claims 1 and 11 and canceled claims 2 and 12.  Currently Claims 1, 3-11, 13-20 are pending.  The instant application is a continuation of Application No. 16549589 now U.S. Patent Publication No. 11107022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The objection to the Title in the previous office action is withdrawn in response to Applicant's amendments to the Title.
	The Double Patenting of claims 1, 3-11, and 13-20 in the previous office action is maintained.
	The 35 U.S.C. 101 rejection of claims 1, 3-11, and 13-20 in the previous office action is maintained.
	The 35 U.S.C. 102(a)(2) rejection of claims 1-20 in the previous office action is withdrawn in response to Applicant's amendments to the claims.
	Applicant's amendments to the claims necessitated the new grounds of rejection.




Response to Arguments
Applicant's arguments filed March 10, 2022 have been fully considered but they are not persuasive.  Specifically, Applicant argues that the claims are patent eligible under 35 U.S.C. 101 as the claims integrate the abstract idea into a practical application (Remarks:  Paragraph 2, Page 8), the claims are similar to Subject Matter Eligibly Example 37 (Remarks:  Paragraph 3, Page 8) and the claims are similar to the Bascom decision (Remarks:  Paragraph 2, Page 9).

In response to Applicant’s arguments that the claims are patent eligible under 35 U.S.C. 101 because the claims are directed to a practical application the examiner respectfully disagrees.
The claims are directed to a well-known business practice – providing role-based access/authorization to data on a computer – in this case data related to building resources (investors, tenants, floorplans, leases, etc.).  While the claims may represent an improvement to the business process of providing building resource data they in no way either claimed or disclosed represent a practical application. 
Under the 2019 Revised Guidance, the claims are evaluated to determine if additional elements that integrate the judicial exception into a practical application (see Manual of Patent Examining Procedure ("MPEP") §§ 2106.05(a)-(c), (e)- (h)).  See 2019 Revised Guidance, 84 Fed. Reg. at 51-52, 55.  A claim that integrates a judicial exception into a practical application applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See 2019 Revised Guidance, 84 Fed. Reg. at 54. 
For example, limitations that are indicative of "integration into a practical application" include:
Improvements to the functioning of a computer, or to any other technology or technical field -  see MPEP § 2106.05(a);
Applying the judicial exception with, or by use of, a particular machine -  see 
Effecting a transformation or reduction of a particular article to a different state or thing -  see MPEP § 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment,  such that the claim as a whole is more than  a drafting effort designed to monopolize the exception - see MPEP § 2106.05(e).

In contrast, limitations that are not indicative of "integration into a practical application" include:
Adding the words "apply it" (or an equivalent) with the judicial exception, or merely include instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP § 2106.05(±);
Adding insignificant extra-solution activity to the judicial exception- see MPEP § 2106.05(g); and
Generally linking the use of the judicial exception to a particular technological environment or field of use - see MPEP 2106.05(h).
See 2019 Revised Guidance, 84 Fed. Reg. at 54-55 ("Prong Two").

In view of the 2019 Revised Guidance, one must consider whether there are additional elements set forth in the claims that integrate the judicial exception into a practical application.  The identified additional non-abstract elements recited in the independent claims are the generic computing device, user interface, processor and memory having programming instructions stored therein.  These generic computer hardware merely performs generic computer functions of receiving, processing and providing data and represent a purely conventional implementation of applicant’s building resource data in the general field of business management and do not represent significantly more than the abstract idea.  See at least MPEP § 2106.05(a) ("Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field").
These recited additional elements are merely generic computer components.  The claims do present any other issues as set forth in the 2019 Revised Guidance regarding a determination of whether the additional generic elements integrate the judicial exception into a practical application.  See Revised Guidance, 84 Fed. Reg. at 55. Rather, the claims merely use instructions to 
The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 2106.05(e)).  The recited generic computing elements are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Thus, under Step 2A, Prong Two (MPEP §§ 2106.05(a)-(c) and (e)- (h)), the claims do not integrate the judicial exception into a practical application. 

There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other — a distinction that the Federal Circuit applied in Enfish, in rejecting a § 101 challenge at the first stage of the Mayo/Alice framework because the claims at issue focused on a specific type of data structure, i.e., a self-referential table, designed to improve the way a computer stores and retrieves data in memory, and not merely on asserted advances in uses to which existing computer capabilities could be put. See Enfish, 822 F.3d at 1335-36.  Here the claims simply use a computer as a tool and nothing more.

Step Two of the Mayo/Alice Framework (2019 Revised Guidance, Step 2B)
Having determined under step one of the Mayo/Alice framework that claim 1 is directed to an abstract idea, we next consider under Step 2B of the Guidance, the second step of the Mayo/Alice framework, whether the claims include additional elements or a combination of elements that provides an “inventive concept,” i.e., whether an additional element or combination of elements adds specific limitations beyond the judicial exception that are not “well-understood, routine, conventional activity” in the field (which is indicative that an inventive concept is present) or simply appends well-understood, routine, conventional activities previously known to the industry to the judicial exception. 2019 Revised Guidance, 84 Fed. Reg. at 56.
Under step two of the Mayo/Alice framework, the elements of each claim are considered both individually and “as an ordered combination” to determine whether the additional elements, i.e., the elements other than the abstract idea itself, “transform the nature of the claim” into a patent-eligible application. Alice Corp., 573 U.S. at 217 (citation omitted); see Mayo, 566 U.S. at 72-73 (requiring that “a process that focuses upon the use of a natural law also contain other elements or a combination of elements, sometimes referred to as an ‘inventive concept,’ sufficient to ensure that 
Here the only additional element recited in the claims beyond the abstract idea are a computing device, user interface, processor and memory,” i.e., generic computer component. See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). Applicant has not identified any additional elements recited in the claim that, individually or in combination, provides significantly more than the abstract idea.


In response to Applicant’s arguments that the claims are patent eligible under 35 U.S.C. 101 because the claims are similar to Subject Matter Eligibility Example 37 (relation of icons on a graphical user interface) the examiner respectfully disagrees.
SME Example 37 is directed to rearranging program icons on a graphical user interface wherein the most frequently used icon are automatically positioned closets to the start icon of the computer system.  More specifically the claimed computer automatically tracked the number of times each icon was selected or how much memory has been allocated to the individual processes associated with each program icon.
In sharp contrast, the instant application merely provides authorized, role-based access, to data via a user interface, wherein the intended use of the data is related to building resources.  The displayed data nor the utilization of well-known role-based access control of the data in no way improves the user interface or the underlying computer/computing device as argued.  The data is simply provided via a user interface based on the user’s role wherein providing role-based access to data is a conventional, well-known and extremely common use of a user interface and/or computing device.
The instant application merely claims a method that can be performed in a human mind or via pen and paper.  Further the claims merely recite a general linking to the use of the abstract idea to a 
Accordingly, the claims are not similar to those found patentable in Subject Matter Eligibility Example 37 and are therefore not patent eligible under 35 U.S.C. 101.

In response to Applicant’s argument that the claims are patent eligible under 35 U.S.C. 101 as the claims are similar to Bascom Global Internet vs. AT&T Mobility (2016), the examiner respectfully disagrees.
In Bascom the court found that the combination of additionally elements specifically the installation of a filtering tool at a specific location remote from the end-users with customizable filtering features specific to each user wherein the filtering tool at the ISP was able to identify individual accounts that communicate with the ISP server and to associate a request for internet content with a specific individual account were held to be meaningful limitations because the confined the idea of content filtering to a particular, practical application of the abstract idea.
In sharp contrast to the instant application which is directed to using well-known, conventional and routine role-based access control to provide data only to authorized users via a user interface. The claims fail to recite customizable filtering, fail to recite a computer network/Internet, fail to recite a 
The claimed invention of providing role-based access to data via a user interface very different from the filtering of Internet content on a local user devices by a remote computer operated by an ISP as recited in Bascom. The instant Application is nothing like Bascom.
Accordingly, the claims are not similar to those found patentable in Bascom and are therefore not patent eligible under 35 U.S.C. 101.

Applicant’s arguments with respect to claims 1, 3-11 and 13-20 (Fernandes; Remarks:  Paragraphs 1-2, Page 10) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

Claims 1, 3-11, 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11107022. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No 11107022 essentially incorporates all of the limitations of the instant application (17386996) with the obvious difference that in claims 1-18 of the instant application, some limitations have been deleted.  One of ordinary skill in the art at the time of the invention some limitations have been deleted.  One having ordinary skill in the art would have found it obvious to delete these limitations because the same end result of role based access control for a building model/floorplan will be obtained.  Below is a mapping of the conflicting claims.

App. No. 17386996
USPN 11107022
1
1
2
2
3
1
4
1
5
1
6
1
11
9
12
10
13
11

11
15
11
16
11
17
11
18
11









Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-11, and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding independent Claims 1 and 11, the claims are directed to the abstract idea of providing data to human users based on an authorized role (a.k.a. role-based access control).  This is a process (i.e. a series of steps) which (Statutory Category – Yes –process).  
The claims recite a judicial exception, a method for organizing human activity, role-based access control (Judicial Exception – Yes – organizing human activity).  Specifically, the claims are directed to only enabling access to data related to building resources based on an authorized role of a human user, wherein role-based access control is a fundamental economic practice that falls into the abstract idea subcategories of sales activities and commercial interactions.  See 2019 Revised Guidance, 84 Fed. Reg. at 52.  Further all of the steps of “creating”, “storing”, “executing”, “attaching”, “authorizing”, and “updating” recite functions of the role-based access control are also directed to an abstract idea that falls into the abstract idea subcategories of sales activities and commercial interactions.  Accordingly, the claims recite an abstract idea – fundamental economic practice, specifically in the abstract idea subcategories of sales activities and commercial interactions.  The exceptions are the user, investor, tenant, customer (who are a people) and additional limitations of generic computer elements: computing device, user interface, process and memory.  See 2019 Revised Guidance, 84 Fed. Reg. at   52.  Accordingly, the claims recite an abstract idea under Step 2A, Prong One, we proceed to Step Alice, 573 U.S. 208, 223.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea.  The claims as a whole do not recite more than what was well-known, routine and conventional in the field (see MPEP § 2106.05(d)).  In light of the foregoing and under the 2019 Revised Guidance, that each of the claims, considered as a whole, is directed to a patent-ineligible abstract idea that is not integrated into a practical application and does not include an inventive concept.  Accordingly, the claims are not patent eligible under 35 U.S.C. 101.

Additionally, the claims recite a judicial exception, a mental processes, which can be performed in the human mind or via pen and paper (Judicial Exception – Yes – mental process).  
The claimed steps of creating a data model, executing the data model, attaching access role, authorizing a user and updating information all describe the abstract idea.  These limitations as drafted are directed to a process that under its reasonable interpretation covers performance of the steps in the mind but for the recitation of the generic computer components.  Other than the recitation of a computing device, user interface, process and memory nothing in the claimed steps precludes the step from practically being performed in the mind.  The claims do not recite additional elements that are sufficient to amount to significantly more than the abstract idea because the step(s) of storing a representation of a building is directed to insignificant pre-solution activity (i.e. data gathering).  The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. (Judicial Exception recited – Yes – mental process).
The claims do not integrate the abstract idea into a practical application.  The generic computing device, user interface, process and memory are recited at a high level of generality merely performs generic computer functions of receiving and processing data.  The generic processor merely applies the 
As discussed above the additional elements in the claims amount to no more than a mere instruction to apply the abstract idea using generic computing components, wherein mere instructions to apply an judicial exception using generic computer components cannot integrate a judicial exception into a practical application or provide an inventive concept.  For the receiving and storing steps that were considered extra-solution activity, this has been re-evaluated and determined to be well-understood, routine, conventional activity in the field. Applications specification does not provide any indication that the computer/processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional 
The claims are ineligible under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Regarding dependent claims 3-10 and 13-18 the claims are directed to the abstract idea of role-based access control and merely further limit the abstract idea claimed in independent claims 1 and 11.  
Claims 3 and 13 further limit the abstract idea by limiting the roles to allow users to access, create, update or send building data (a more detailed abstract idea remains an abstract idea).  Claims 4 and 14 further limit the abstract idea by authorizing use data model access based on an inputted credential (a more detailed abstract idea remains an abstract idea).  Claims 5 and 15 further limit the abstract idea by identifying the role of the user (a more detailed abstract idea remains an abstract idea).  Claims 6 and 16 further limit the abstract idea bi by providing updated information to a client device (a more detailed abstract idea remains an abstract idea).  Claims 7 and 17 further limit the abstract idea by updating information about building resources (a more detailed abstract idea remains an abstract idea).  Claims 8 and 18 further limit the abstract idea by limiting one of the roles to a super administrator (a more detailed abstract idea remains an abstract idea). Claims 9 and 19 further limit the abstract idea go updating building information (a more detailed abstract idea remains an abstract idea).
None of the limitations considered as an ordered combination provide eligibility because taken as a whole the claims simply instruct the practitioner to apply the abstract idea to a generic computer.  

Further regarding claims 1, 3-11, 13-20, Applicant’s specification discloses that the claimed elements directed to a memory, processor, and instructions at best merely comprise generic computer hardware which is commercially available. More specifically Applicant’s claimed features directed to a 
Accordingly, the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor, etc.). Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a computer implemented method is at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.  
Applicant has not demonstrated that a special purpose machine/computer is required to carry out the claimed invention.  A special purpose machine is now evaluated as part of the significantly more analysis established by the Alice decision and current 35 U.S.C. 101 guidelines.  It involves/requires more than a machine only broadly applying the abstract idea and/or performing conventional functions.

Applicant’s specification discloses that the claimed elements directed to a system, processor, interface, and memory merely comprise generic computer hardware which is commercially not represent custom or specific computer hardware circuits, instead the term system merely refers to commercially available software and/or hardware.   Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly, the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor).  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a memory, processor, instructions or similar generic computer structures which at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zachar et al., U.S. Patent Publication No. 20120124069 in view of Fernandes et al., U.S. Patent Publication No. 20130218890 and further in view of Official Notice.

Regarding Claims 1 and 11, Zachar et al. discloses a system and method comprising:
At an (administrator) computing device (Figures 1, 3), a data model (database; Paragraph 110; Figure 5) representing information about building resources for at least one tenant and investor (Figures 5, 16, 17, 26; Paragraphs, 78, 111-116), the data model including a hierarchy of different levels that are in the following order: the at least one investor (owner, portfolio, company, etc.; Paragraphs 130, 134, 140), a region (area, country, zip code, address, etc.; Paragraphs 118-122) where the investor owns the building resources (Paragraphs 138-141), a building in the region (Figure 17; Paragraphs 168), a floor or area of the building (Paragraphs 163-165), wherein each of the levels includes one or more lower levels (Paragraphs 99, 109, 111-116; Figure 13, Element 490; Figure 14, Element 182; Figure 15);

Storing, at the computing device, a representation of a building floorplan and the update data model as computer executable instructions;
Executing, at the computing device, the data model (Figures 9-13, 20-26) (to manage the building resources – recites non-functional descriptive material, i.e. non-functional intended use of the data model);
Attaching (linking, associating, assigning, granting, etc.), at the computing device, access role to at least one user of the data model (Paragraphs 103, 109, 112, 113; Figure 13, Element 490; Figure 14, Element 182; Figure 15);
Authorizing, at the computing device, the at least one user to access the data based on a respective user role (Paragraphs 79, 99, 103, 109) ; and
After authorizing, update information via a user interface about building resources in the data model associated with at least a level based on the user’s role (Paragraphs 79, 99, 104, 129, 147).

While Zachar et al., discloses a detailed building resource data model which inherently must have been created, Zachar et al. does not disclose ‘creating’ a data model as claimed, wherein it is noted that creating data models (e.g. database schemas, entity-relationship diagrams, etc.) is old and very well known, more specifically creating/generating/designing a data model about building resources for tenants, investors (owners), users and the like is old and very-well known.  Support for this old and well-known fact can be found in at least the following reference(s):  Database Answers (2013); Drkusic, A 
Additionally, while the assignment of an admin/administrator role in role-based access control system’s is very common and widely practiced Zachar et al. does not disclose an administrator role as claimed.

Fernandes et al., from the same field of endeavor of building resource management, discloses a system and method comprising creating a building resource data model (Figure 29; Paragraphs 39, 90, 127, 128) a building resource data model including a hierarchy of different levels (Figure 4, Elements 112, 114, 115, 118) including an administrator associated with the (administrator) computing device (Paragraphs 64, 66, 97; Figure 12) having different permissions/authorizations and having lower levels (Figures 20-22, 24).
More generally Fernandes et al. discloses a system and method comprising:
Storing a representation of a building floorplan (layout, blueprint, architectural diagrams, etc.) and a data model as computer-executable instructions (Figure 4, Elements 120, 154; Figures 8, 9, 12-18; Paragraphs 65, 69, 78, 81, 105; Claims 11, 12), the data model comprising a hierarchy of different levels and representing information about building resources associated with the building floorplan, each level of the data model being assigned with a user’s role (Figure 4, Elements 112, 114, 116, 118; Figure 10, Element 244; Figure 20, Element 622, 630, 636; Figure 23, Elements 654, 656, 658; Figure 24; Paragraphs 57-62, 70, 111, 113; Claim 2), wherein the different levels represent ONE or more of:  root customer OR a customer OR a region OR a building in the region OR a floor of the building OR an area of the floor OR a space (Paragraphs 57, 58, 65, 69, 78, 81);
Executing the data model to manage building resources (Figures 2, 4, 5);

Authorizing a user to access the data model based (Figure 3; Figure 4, Elements 112, 114, 116, 118; Figures 21, 22; Abstract; Paragraphs 51, 57, 58, 81, 105, 111, 136; Claim 2);
After the authoring, updating information about the building resources associated with at least a level based on the user’s role (Paragraphs 62,63, 81, 93, 94, 105, 110, 111, 134; Figure 18).

It would have been obvious to one skilled in the art that the system and method as disclosed by Zachar et al. would have benefited from creating a data model and utilizing/including a admin/administrator role in view of the disclosure of Fernandes et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claims 3 and 13, Zacahar et al. discloses a system and method wherein the user’s level allows the user to access or create or update or send information about the building resources at that level and levels below in the hierarchy of different levels (Paragraphs 79, 99, 103, 104, 109).

Fernandes et al. also discloses a system and method wherein the user’s level allows the user to access or create or update or send information about the building resources at that level and levels below in the hierarchy of different levels (Paragraphs 59-64, 70, 115, 116, 110, 111).

Regarding Claims 4 and 14, Zacahr et al. discloses a system and method wherein the authorizing a user is based on a credential (e.g. login, password) input by the user (Paragraphs 79, 99, 103, 109).

Fernandes et al. also discloses a system and method wherein the authorizing a user is based on a credential (e.g. login, password) input by the user (Figure 3, Element 60; Figure 4, Elements 112, 114, 116, 118; Figures 20, 21; Paragraphs 45, 51, 58, 60, 136).

Regarding Claims 5 and 15, Zachar et al. discloses a system and method wherein authorizing a user comprises identifying the role associated with the user (Paragraphs 111-116; Figure 13, E490; Figure 14, E182; Figure 15).

Fernandes et al. also discloses a system and method wherein authorizing a user comprises identifying the role associated with the user (Figure 3; Figure 4, Elements 112, 114, 116, 118; Figures 21, 22; Abstract; Paragraphs 51, 57, 58, 81, 105, 111, 136; Claim 2).

Regarding Claims 6 and 16, Zachar et al. discloses a system and method comprising providing the updated information to a client device that provides information about the building resources (Paragraphs 84, 85, 104, 126-128, 136, 146; Figures 20-26).

Fernandes et al. also discloses a system and method comprising providing the updated information to a client device that provides information about the building resources (Paragraphs 62,63, 81, 93, 94, 105, 110, 111, 134; Figures 7, 8, 12-17).

Regarding Claims 7 and 17, Zachar et al. does not disclose after authorizing updating information about the building resources associated one or more lower levels connected to the level in the data model based on the user’s role as claimed.

Fernandes et al., from the same field of endeavor of building information management, discloses a system and method comprising after authorizing updating information about the building resources associated one or more lower levels connected to the level in the data model based on the user’s role (Paragraphs 51, 57-69, 63, 64 (inherit), 84, 115, 116).

Regarding Claim 8 and 18, while the utilization of super users/administrators is old and very well-known Zachar et al. does not disclose a super administrator as claimed.

Fernandes et al., from the same field of endeavor of building information management, discloses a system and method wherein the user’s role is a ‘super’ administrator role to access the data model and update information at any level of the model (Paragraphs 57, 63, 64, 97, 111, 113; Figure 12, Element 446; Figure 22).

Regarding Claims 9 and 19, Zachar et al. discloses a system and method wherein updating information about the building resources comprises adding or modifying or deleting the information (Paragraphs 86, 104, 129, 136, 138, 139, 147).

Fernandes et al. discloses a system and method wherein updating information about the building resources comprises adding or modifying or deleting the information (Paragraphs 62, 63, 81, 93, 94, 105, 110, 111, 134).

Regarding Claims 10 and 20, Zacahar et al. does not disclose updating information about the building resources associated one or more lower levels than the level associated with the user’s role as claimed.

Fernandes et al. discloses a system and method further comprising authorizing updating information about the building resources associated one or more lower levels than the level associated with the user’s role (Paragraphs 51, 57-69, 63, 64 (inherit), 84, 115, 116).






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623